MEMORANDUM **
Adel Ahmad Zaza, a native of Syria and a citizen of Jordan, and his family petition *595for review of the Board of Immigration Appeals’ decision adopting and affirming the immigration judge’s decision to deny their motion to reopen. The petitioners seek to apply for suspension of deportation pursuant to the class action settlement approved in Barahona-Gomez v. Ashcroft, 243 F.Supp.2d 1029 (N.D.Cal.2002). As the Board and the immigration judge concluded, the petitioners are not members of the Barahona-Gomez class because they did not seek suspension of deportation until after March 31, 1997. See Sotelo v. Gonzales, No. 03-74083, slip op. 14449, 14456-57 (9th Cir. Oct. 21, 2005). We therefore deny the petition for review.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *595courts of this circuit except as provided by 9th Cir. R. 36-3.